internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil t organization v test w scholarship program x test y organization z dollars amount dear you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate an employer-related scholarship program called w the purpose of w is to implement a scholarship program for children of employees of t through y’s merit special scholarship program you will enter into an agreement with y to sponsor six one-time college scholarships for children of regular full-time employees of you or your subsidiaries the scholarships will letter catalog number 58264e be nonrenewable awards in the amount of z dollars interested students should enter the nationwide scholarship competition by taking a test called the v the students who score within the top one-half of one percent on a state-by-state basis are semifinalists and they can advance to finalist level by confirming their scores on a second test the x the students must also submit an entry form including a high school record provided by high school officials showing strong academic performance a personal essay extra-curricular accomplishments and a recommendation from their high school principal or a school official designated by the principal recipients will be selected by an independent selection committee of y from the children of employees who attain the finalist level recipients will be chosen on a competitive basis and without regard to family financial circumstances gender race ethnic origin or religious preference recipients will be selected based on an evaluation of high school academic record significant activities and contributions to the school and community test scores the school’s recommendation of the candidate and the student's essay about personal characteristics activities plans and goals the scholarship selection procedures state that the scholarships comply with the facts_and_circumstances_test under sec_4 of revproc_76_47 because the probability of attaining finalist level and being eligible for a scholarship is extremely low y will select additional scholarship recipients if the number of children who qualify as finalists is less than the number of scholarships you are sponsoring the special scholarship recipients will be selected from high performing students below the finalist level and the number of special scholarship recipients is limited to not more than of the eligible applicants in accordance with section dollar_figure of revproc_76_47 for all scholarship recipients y confirms the enrollment of recipients at a college or university in the united_states that hoids accredited status with a regional accrediting commission on higher education makes payment of the scholarship award through the financial aid office of the educational_institution and supervises and investigates the use of the scholarships by the recipients in their educational programs scholarship funds should only be used to pay educational costs at an institution that meet the requirements of sec_170 of the code recipients must attend college during the day enroll in a course of study leading to one of the traditional baccalaureate degrees and remain in good academic and disciplinary standing you will not use the scholarships as a means of inducement or to recruit employees a student’s eligibility will not by conditioned on any employment related factors such as a parent's position service or duties and the prior employment period for establishing eligibility will not exceed three years you determine a student's eligibility at the time the scholarship is offered and y will not offer any student a scholarship without your confirmation of eligibility a scholarship will not be terminated if a student’s parent or relative subsequently terminates employment letter catalog number 58264e basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that e e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year won't exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children ln determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions letter catalog number 58264e you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records letter catalog number 58264e if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58264e
